                                         Case 4:18-cv-01885-HSG Document 1000 Filed 06/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE KONINKLIJKE PHILIPS PATENT                  Case No. 18-cv-01885-HSG
                                         LITIGATION
                                   8                                                       SCHEDULING ORDER
                                   9
                                         This Document Relates To:
                                  10
                                                         ALL ACTIONS
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              On June 9, 2020, the Court held a further case management conference to discuss pretrial
                                  14
                                       and trial dates for Plaintiffs’ pending action against Defendants ASUS Computer International and
                                  15
                                       ASUSTeK Computer Inc. Dkt. No. 999. The Court SETS the following deadlines pursuant to
                                  16
                                       Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:
                                  17
                                                                   Event                            Court Deadline
                                  18                Pretrial Conference                    February 23, 2021 at 3:00 p.m.
                                  19                15-Day Jury Trial                      April 19, 2021 at 8:30 a.m.
                                  20
                                              These dates may only be altered by order of the Court and only upon a showing of good
                                  21
                                       cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial
                                  22
                                       Standing Order.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: 6/10/2020
                                  26
                                                                                       ______________________________________
                                  27
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
